  Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 1 of 7 PageID: 35



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
VERNON ROBINSON,                    :
                                    :
          Petitioner,               :    Civ. No. 19-18133 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Vernon Robinson, 71974-066
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

John Andrew Ruymann, Chief, Civil Division
Susan R. Millenky, AUSA
Office of the U.S. Attorney
970 Broad St.
Suite 700
Newark, NJ 07102

     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Vernon Robinson, a prisoner presently confined

at FCI Fort Dix, New Jersey, filed this petition for writ of

habeas corpus under 28 U.S.C. § 2241, arguing that his

conviction is invalid due to the Supreme Court’s decision in

Rehaif v. United    States, 139 S. Ct. 2191 (2019).        ECF No. 1.
     Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 2 of 7 PageID: 36



Respondent United States filed a motion to dismiss arguing that

the Petition should be dismissed for lack of jurisdiction.                ECF

No. 3.     Petitioner opposes the motion.        ECF No. 4.    The motion

is now ripe for disposition.         For the reasons that follow, the

Court will grant the motion to dismiss.

I.    BACKGROUND

       Petitioner pled guilty on February 25, 2016 to conspiring

to distribute 5 kilograms or more of cocaine and 28 grams or

more of crack cocaine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

(b)(1)(B); and possession of a firearm by a convicted felon, 18

U.S.C. § 922(g)(1), in the United States District Court for the

Eastern District of Pennsylvania.          United States v. Robinson,

No. 5:15-cr-596 (E.D. Pa. Feb. 26, 2016) (ECF No. 54).              The

trial court sentenced Petitioner to a total term of 156 months

incarceration.      Robinson, No. 5:15-cr-596 (E.D. Pa. Dec. 29,

2016) (ECF No. 72).

       Petitioner filed a motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 on January 7, 2019.

Robinson, 5:15-cr-596, (E.D. Pa. Jan. 7, 2019) (ECF No. 79).               He

filed this petition under § 2241 on September 19, 2019.              ECF No.

1.    The Court ordered Respondent to answer, ECF No. 2, and the

United States filed the instant motion to dismiss, ECF No. 3.

Petitioner opposes the motion.         ECF No. 4.




                                       2
  Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 3 of 7 PageID: 37



      Petitioner argues that his § 922 conviction is invalid

after Rehaif, which held that the government must prove the

defendant knew he possessed a firearm and that he knew he had

the relevant status when he possessed the firearm in order to

convict under § 922(g).     “[T]he government omitted from

petitioner's plea agreement and the charging Information [] that

Robinson knew he possessed a firarm [sic] and . . . the critical

element that, Robinson ‘Knew’ he belonged to the relevant

Category of persons barred from possessing a firearm.”           ECF No

1-1 at 4-5.    139 S. Ct. 2191 (2019).      The United States argues

this Court lacks jurisdiction under § 2241 because Petitioner’s

§ 2255 motion is still pending in the Eastern District of

Pennsylvania.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.        Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520



                                    3
  Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 4 of 7 PageID: 38



(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.   Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).       A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.    See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).      “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     This Court need not resolve whether Rehaif claims can be

filed under § 2241 because it would lack jurisdiction

regardless.    Prisoners in the Third Circuit may use § 2241 to

challenge their convictions only after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

                                    4
    Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 5 of 7 PageID: 39



words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”         Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).          “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

2255 motion.     What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”            Id.

      Petitioner’s § 2255 motion is currently pending in the

Eastern District of Pennsylvania, and he has already requested

to add this claim to his pending motion.          Robinson, 5:15-cr-596,

(E.D. Pa. Oct. 31, 2019) (ECF No. 85) (request for permission to

amend petition with Rehaif claim). 1        The Court will not stay this

action until the § 2255 motion is decided as Petitioner

requests, ECF No. 4, because this Court lacks § 2241

jurisdiction over any claim that could have been raised earlier.

Bruce, 868 F.3d at 180.       Petitioner cannot hedge his bets by

filing the same motion in both courts.          As for Petitioner’s


1 Ironically, Petitioner’s request to amend his § 2255 motion to
include his Rehaif was docketed the exact same day his
opposition was filed in this Court, which argued that he could
not raise his Rehaif claim in his § 2255 motion. ECF No. 4.

                                      5
  Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 6 of 7 PageID: 40



argument that the plea agreement bars any claim other than an

ineffective assistance of counsel claim, that is for the Eastern

District of Pennsylvania to determine.        Even if it was barred by

Petitioner’s plea agreement, which this Court does not

determine, that would not be a basis for this Court to exercise

jurisdiction under § 2241.      “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”        Cradle v. U.S. ex rel.

Miner, 290 F.3d 536, 539 (3d Cir. 2002).

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.     The Court finds that it is not

in the interests of justice to transfer this habeas petition to

the Eastern District of Pennsylvania because Petitioner has

already filed a request in that Court asking to amend his § 2255

to include his Rehaif claim.      Robinson, 5:15-cr-596, (E.D. Pa.

Oct. 31, 2019) (ECF No. 85).




                                    6
  Case 1:19-cv-18133-NLH Document 5 Filed 06/05/20 Page 7 of 7 PageID: 41



III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the Petition brought pursuant to 28 U.S.C. §

2241 will be granted.     An appropriate order will be entered.

Dated: June 4, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
